CONTRAT

ENTRE

LA GENERALE DES CARRIERES ET DES MINES 5.4.

CONGO DONGFANG INTERNATIONAL MINING SARL
RELATIF
A LA CESSION TOTALE DU PERMIS D'EXPLOITATION (PE) 527

N° 1546/12629/5G/GC/2015

RD OS

CONTRAT DE CESSION DE DROIT MINIER

Entre :

La Générale des Carrières et des Mines, société anonyme unipersonnelle avec Conseil
d'Administration, en abrégé « GECAMINES S.A. », en sigle « GCM S.A. », au
capital social de 2.401.500.000.000 CDF, immatriculée au Registre du Commerce et du
Crédit Mobilier de Lubumbashi sous le n° CD/LSHI/RCCM/14-B-1678, Numéro
d'Identification Nationale 6-193-A01000M et Numéro Impôt AO7O114F, et ayant son
siège social au n° 419, Boulevard Kamanyola, à Lubumbashi, Commune de Lubumbashi,
Ville de Lubumbashi, Province du Katanga, République Démocratique du Congo, « RDC »,
représentée aux fins des présentes par Monsieur Albert Yuma Mulimbi, Président du
Conseil d'Administration, et Monsieur Jacques Kamenga Tshimuanga, Directeur
Général a.i., ci-après dénommée « GECAMINES » ou « CEDANTE », d'une part :

et:

CONGO DONGFANG INTERNATIONAL MINING, société à responsabilité limitée,
en abrégé «CDM SARL », immatriculée au Registre du Commerce et du Crédit
Mobilier de Lubumbashi sous le n° CD/L'SHI/RCCM/14-1494, Numéro d'Identification
Nationale 01-122-N46244W, Numéro d'Impôt A0712822W et, ayant son siège social
sur la route Likasi, Commune Annexe, Quartier Joli Site, à Lubumbashi, Province du
Katanga, République Démocratique du Congo, représentée aux fins des présentes par
Monsieur Chen Hongliang, Gérant, ci-après dénommée «CDM» ou
« CESSIONNAIRE », d'autre part :

Ci-après désignées collectivement « Parties » et individuellement « Partie » :

PREAMBULE

1. Attendu que la Cédante est titulaire du Permis d'Exploitation 527, « PE
527%», (ci-après « Permis d'Exploitation») tel que délimité suivant les
coordonnées géographiques et croquis repris en annexe :

2. Attendu que le Permis d'Exploitation confère à la Cédante, le droit
exclusif d'effectuer, à l'intérieur du périmètre sur lequel il est établi et
pendant la durée de sa validité, les travaux de recherches, de
développement, de construction et d'exploitation visant les substances
minérales pour lesquelles il est établi et les substances associées si le
titulaire en demande l'extension :

3. Attendu que la Cédante et la Cessionnaire ont signé en date du
12/05/2015, la conve tion de confidentialité ls 1541/12619/S6/6C/2015
portant sur les in D
couvert par le Pef

4. Attendu que, par sa lettre n° 510/05/2015/CDM du 25/05/2015 et après
examen des informations techniques lui communiquées par la Cédante dans
le cadre de l'exécution de la convention de confidentialité susmentionnée,
la Cessionnaire a sollicité de GECAMINES la cession totale du Permis
d'Exploitation 527 :

5. Attendu que la Cessionnaire est une société de droit congolais,
régulièrement constituée, ayant son siège social à Lubumbashi, dans la
Province du Katanga, en République Démocratique du Congo et elle est éligible
à requérir et à obtenir des droits miniers et des carrières ;

6. Attendu que la Cédante a, par sa lettre n° 866/D6G/15 du 04 juin 2015,
donné à la Cessionnaire une suite favorable quant à la démarche de cette
dernière relative à la cession totale du Permis d'Exploitation 527 :

7. Attendu que les Parties se sont accordées sur les conditions de cession
du Permis d'Exploitation 527 :

IL EST CONVENU ET ARRETE CE QUI SUIT :
Article 1 : OBJET DU CONTRAT

Conformément à l'article 182 de la Loi n° 007/2002 du 10 juillet 2002
portant Code Minier, ci-après « Code Minier », la Cédante cède, de manière
définitive et irrévocable, et transporte, sous toutes les garanties de fait et
de droit, l'intégralité de ses droits relatifs aux gisements et aux gisements
artificiels couverts par le Permis d'Exploitation 527 tel que délimité par les
coordonnées géographiques et croquis en annexe.

Article 2 : ENGAGEMENTS DE LA CESSIONNAIRE

La Cessionnaire s'engage à assumer toutes les obligations de la Cédante vis-à-vis de
l'Etat découlant du Permis d'Exploitation(PE) 527, telles que prévues par l'Article
182 alinéa 5 du Code Minier.

Article 3 : ENGAGEMENTS DE LA CEDANTE

La Cédante s'engage, à la date de signature du présent contrat, à arrêter
toute exploitation minière sur l'ensemble du périmètre couvert par le PE 527
et à assister la Cessionnaire afin de jouir paisiblement de l'exploitation des
ressources minérales localisées sur le périmètre du PE 527.

4. Attendu que, par sa lettre n° 510/05/2015/CDM du 25/05/2015 et après
examen des informations techniques lui communiquées par la Cédante dans
le cadre de l'exécution de la convention de confidentialité susmentionnée,
la Cessionnaire a sollicité de GECAMINES la cession totale du Permis
d'Exploitation 527 :

5. Attendu que la Cessionnaire est une société de droit congolais,
régulièrement constituée, ayant son siège social à Lubumbashi, dans la
Province du Katanga, en République Démocratique du Congo et elle est éligible
à requérir et à obtenir des droits miniers et des carrières :

6. Attendu que la Cédante a, par sa lettre n° 866/DG/15 du 04 juin 2015,
donné à la Cessionnaire une suite favorable quant à la démarche de cette
dernière relative à la cession totale du Permis d'Exploitation 527 :

7. Attendu que les Parties se sont accordées sur les conditions de cession
du Permis d'Exploitation 527 :

IL EST CONVENU ET ARRETE CE QUI SUIT :
Article 1 : OBJET DU CONTRAT

Conformément à l'article 182 de la Loi n° 007/2002 du 10 juillet 2002
portant Code Minier, ci-après « Code Minier », la Cédante cède, de manière
définitive et irrévocable, et transporte, sous toutes les garanties de fait et
de droit, l'intégralité de ses droits relatifs aux gisements et aux gisements
artificiels couverts par le Permis d'Exploitation 527 tel que délimité par les
coordonnées géographiques et croquis en annexe.

Article 2 : ENGAGEMENTS DE LA CESSIONNAIRE

La Cessionnaire s'engage à assumer toutes les obligations de la Cédante vis-à-vis de
l'Etat découlant du Permis d'Exploitation(PE) 527, telles que prévues par l'Article
182 alinéa 5 du Code Minier.

Article 3 : ENGAGEMENTS DE LA CEDANTE

La Cédante s'engage, à la date de signature du présent contrat, à arrêter
toute exploitation minière sur l'ensemble du périmètre couvert par le PE 527
et à assister la Cessionnaire afin de jouir paisiblement de l'exploitation des
ressources minérales localisées sur le périmètre du PE 527.

Article 4 : CONTREPARTIE DE LA CESSION

En contrepartie de la cession, par la Cédante, de ses droits relatifs au Permis
d'Exploitation, la Cessionnaire paiera 52.000.000 USD (cinquante-deux millions de
Dollars américains) et ce de la manière suivante :
“un montant de 15.000.000 USD (quinze millions de Dollars américains) sera payé
dans les dix jours ouvrables qui suivent la signature du présent contrat :
*_ le solde, soit 37.000.000 USD (trente-sept millions de Dollars américains), sera
payé dans les 30 jours ouvrables qui suivent la date de l'inscription, au CAMTI, de
la cession totale du PE 527.

Article 5 : EFFETS DE LA CESSION

Après l'accomplissement, au Cadastre Minier, des formalités d'enregistrement
relatives à la cession totale du PE 527, la Cessionnaire deviendra titulaire dudit
droit minier, sans préjudice de l'application des articles 186 du Code Minier et
374 à 380 du Décret n° 038/2003 du 26 mars 2003 portant Règlement Minier.

Article 6 : ENREGISTREMENT DE LA CESSION

L'enregistrement de la cession se fera conformément aux dispositions de
l'article 171 du Code Minier

Article 7 : Déclarations et garanties
7.1. : La Cessionnaire déclare et garantit à la Cédante ce qui suit avec effet à la date
des présentes. et ce jusqu'à la date à laquelle le Cadastre Minier aura délivré

l'original du Permis d'Exploitation endossé au nom de la Cessionnaire.

La Cessionnaire est une société de droit congolais régulièrement constituée
et valablement existante.

La Cessionnaire a déjà obtenu les autorisations internes en vue de la
conclusion du présent Contrat :

La Cessionnaire dipose des fonds suffisants pour exécuter les obligations de
paiement prévues par le présent Contrat.

7.2.La Cédante déclare et garantit à la Cessionnaire ce qui suit avec effet à la date

La Cédante est le bénéficiaire et propriétaire exclusif du Permis
d'Exploitation qui lui confère le droit de réaliser les opérations
d'exploitation du cuivre et du cobalt, ainsi que des autres substances
minérales connexes à l'intérieur du périmètre minier couvert par le Permis
d'Exploitation.

Le Permis d'Exploitation est actuellement légalement valide et elle n'est au
courant d'aucune circonstance ni d'aucun fait susceptible d'entraîner sa
déchéance, l'annulation ou le non renouvellement du Permis d'Exploitation ou
d'imposer des-restrictions sur la recherche ou l'exploitation en relation avec
le Permis d'Exploitation et, sans limitation, les dispositions du Code et du
Règlement Miniers ont été respectées.

Il n'existe aucune action judiciaire, arbitrale ou administratives, ni aucun
litige relativement au Permis d'Exploitation et la Cédante n'est au courant
d'aucune menace ou procédure en cours susceptible d'entraver ou retarder la
cession du Permis d'Exploitation à la Cessionnaire.

Il n'existe aucune circonstance ni aucun fait susceptible d'avoir un impact
sur l'exploitation paisible du Permis d'Exploitation.

Article 8 : INDEMNISATION

Les Parties s'indemniseront réciproquement contre toutes pertes, responsabilités,
réclamations, dépenses, charges et frais supportés ou encourus par l'une ou l'autre
en rapport avec ou découlant de la violation de leurs déclarations ou garanties
respectives fournies aux termes du Contrat ou du défaut de l'une ou de l'autre de
se conformer aux obligations qui lui incombent aux termes du Contrat.

Article 9 : REGLEMENT DES DIFFERENDS

9.1.

9.2.

9.3.

Le présent Contrat de cession est régi par, et sera interprété selon le droit de
la République Démocratique du Congo.

Tous différends découlant de l'exécution ou de l'interprétation du présent
Contrat de cession seront de préférence réglés à l'amiable.

En cas d'échec, dans un délai de dix (10) jours, les différends seront tranchés
par la Chambre de Commerce International selon ses règles en vigueur à la date
de soumission des IPgearke siège de l'arbitrage sera à Paris, la sentence
arbitrale sera définitive, À

Article 10 : FORMALITES

Conformément à l'article 6 du Contrat de cession, les Parties désignent Monsieur
KABALA NSENGA Nelson, Chef de Service au Département Juridique de
GECAMINES aux fins de procéder à l'authentification du Contrat de cession et à
l'accomplissement des formalités d'usage auprès du Cadastre Minier conformément
aux dispositions des articles 12 alinéa 12 et 182 du Code Minier.

Article 11 : NOTIFICATION

Toutes notifications, requêtes, demandes, approbations et autres communications à
faire en vertu du Contrat de cession seront faites aux adresses suivantes :

Pour GECAMINES S.A. : La Générale des Carrières et des Mines S.A.

A l'attention de Monsieur le Directeur Général
N° 419, Boulevard Kamanyola

Commune de Lubumbashi

Lubumbashi

République Démocratique du Congo.

Pour CDM SARL : Congo Dongfang International Mining SARL

A l'attention de Monsieur le Gérant
Route Likasi

Quartier Joli Site

Commune Annexe

Lubumbashi

Province du Katanga

République Démocratique du Congo.

Article 12 : LOYAUTE, FRAIS ET ENTREE EN VIGUEUR

12.1. Chacune des Parties s'engage decécuter de bonne foi et à respecter loyalement les
clauses du Contrat d LESSion qu'à
Parties.

REPUBLIQUE DEMOCRATIQUE DU CONGO

DIRECTION GENERALE

Croisement des Avenues Mpolo Maurice et
Kasa-Vubu, GOMBE

BP 7987. Kin |

KINSHASA

L = CADASTRE MINIER
. L

|

|

|

EXTRAIT DE LA CARTE DE RETOMBE MINIERE

[Titre 527

| Type Permis d'Exploitation
Titulaire GECAMINES S.A.

Localisation Katanga, Haut-Katanga, Kipushi

Annexe 1

|
|
Es dE
[
|

ZEA-S77
12808 ————
| Kipushi
| eu 9213
12804 2 3
Car 3 2214
527
| { Fig ot-Katanga gent
| & 1262012678
5034
|

0

Cartes de Retombe S12/27 Nombre de carrés
Datum WGS84 Date d'Octroi
Projection UTM Date de fin de validité 03/04/2024\

ke PA Page 1 of
J _
, a =
| exrrair DE LA CARTE DE RETOMBE MINIÈRE

itre 527

|
| ype Permis d'Exploitation
|

| itulaire  GECAMINES S.A.

nnexe 1

DIKECTION GENERALE

Facsimile rose des AVE COM
rat à BP 7987. Kin 1
ebsiter www.cami.ed KINSHASA

Localisation Katanga, Haut-Katanga, Kipushi

axe Kipus hi

Cartes de Retombe  512/27° Nombre de carrés
Datum WGS84 Date d'Octroi

Projection UTM Date de fin de validité 03/04/2024

Bage to!

REPUBLIQUE DEMOCRATIQUE DU CONGO
. T'ADASTRE MINIER . |

DIRECTION GENERALE |
mont don Asmmas disais Mnirige à À
Kasu- Vubu, GOMBE

BP 7987. Kin 1
KINSHASA !

ki itre 527
ype Permis d'Exploitation
itulaire  GECAMINES S.A.
[ms Katanga, Haut-Katanga, Kipushi

oo annexe ii

| Sommets | Deg_ | Min |
[3 24

Cartes de Retombe  S12/27 Nombre de carrés 34
Deitum NGS84 Date d'Oetroi 04/04/2909
Date de fin de validité 03/04/2024

Projection UTM

Page 2012
12.2. Tous frais et charges en rapport ou résultant de l'exécution du présent Contrat de
cession seront à charge de la Cédante ou de la Cessionnaire conformément aux
dispositions légales en la matière.

Article 13 : DIVERS

+ Le terme «Contrat» inclut toutes les annexes qui sont jointes et/ou auxquelles il
est fait référence.

+ Toute référence dans le Contrat aux Parties inclut leurs successeurs respectifs:
leurs cessionnaires et mandataires personnels.

En foi de quoi, les Parties ont signé, à Lubumbashi, le: 2.5." JUN. 201fe Contrat de
cession en quatre exemplaires originaux, chacune des Parties reconnaissant en avoir
retenu un, le troisième étant réservé au Cadastre Minier et le dernier au Ministère

des Mines.

Pour La Générale des Carrières et des Mines S.A.

dent du Conseit d'Administration

Pour Congo Dongfang International Mining SARL

2%

Chen Hongliang
Gérant
